DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a plurality of vanes which is disposed at the discharge port”. The limitations are indefinite as to the position of the vanes relative to the port (i.e. the proposition “at” is unclear). For examination purposes the limitations will be interpreted as in.
Claims 2-20 depend upon claim 1.
Claim 13 recites “wherein the discharge grill is detachably placed at the water tank”. The limitations are indefinite as to the position of the grill relative to the tank (i.e. the proposition “at” is unclear). For examination purposes the limitations will be interpreted as in.
Claims 14-16 depend upon claim 13.
Claim 15 recites “a holder, which is formed at the upper outer frame”. The limitations are indefinite as to the position of the holder relative to the frame (i.e. the proposition “at” is unclear). For examination purposes the limitations will be interpreted as in.
Claim 21 recites “a discharge grill disposed at the water tank”. The limitations are indefinite as to the position of the grill relative to the tank (i.e. the proposition “at” is unclear). For examination purposes the limitations will be interpreted as on.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 2015/0115481 (hereafter Jang) and further in view of Jonas et al. US 2016/0201939 (hereafter Jonas).

Regarding claim 1, Jang teaches a humidification and air cleaning apparatus (1), comprising:
a water tank (10, water stored in tray 14) having a discharge port (105) which is open toward an upper side (where Fig 2 shows the top of tank 10 is open at the port 105 which faces upward); and
a discharge grill (grill of 105 shown in Fig 1) disposed at the water tank and covering the discharge port,
wherein the discharge grill includes a plurality of vanes (radial vanes shown in Fig 1) which is disposed at the discharge port and spaced apart from each other (vanes shown in Fig 1).

Jonas teaches a discharge grill (30) wherein the plurality of vanes (34/36), when viewed from a top, overlaps each other to cover the discharge port in order to obscure the view through the grill (¶40, ¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) by incorporating the overlapping vanes of Jonas (34/36) in order to obscure the view through the grill (¶40, ¶8).

Regarding claim 2, Jang in view of Jonas teaches all the limitations of claim 1. Jang further teaches wherein the discharge grill comprises a grill (grill radial vanes shown in Fig 1) disposed inside of the water tank and covering the discharge port (as shown in Fig 1).
Jang does not teach wherein the discharge grill comprises a lower grill disposed inside of the water tank and covering the discharge port, and an upper grill disposed above the lower grill, wherein the upper grill has a plurality of upper vanes forming first discharge areas; the lower grill has a plurality of lower vanes forming second discharge areas; and the plurality of upper vanes is disposed over the second discharge areas, and when viewed from the top, covers the second discharge areas
Jonas teaches wherein the discharge grill comprises a lower grill (36) disposed inside of the water tank and covering the discharge port (as shown in Fig 1), and an upper grill (34) disposed above the lower grill, wherein the upper grill has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) by incorporating the overlapping vanes of Jonas (34/36) in order to obscure the view through the grill (¶40, ¶8).

Regarding claim 3, Jang in view of Jonas teaches all the limitations of claim 2. 
Jang does not teach wherein the plurality of lower vanes is disposed below the first discharge areas, and when viewed from the top, covers the first discharge areas.
Jonas teaches wherein the plurality of lower vanes is disposed below the first discharge areas, and when viewed from the top, covers the first discharge areas in order to obscure the view through the grill (¶40, ¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) by incorporating the overlapping vanes of Jonas (34/36) in order to obscure the view through the grill (¶40, ¶8).


Jang does not teach wherein the plurality of upper vanes is disposed radially with respect to a center of the upper grill, and the plurality of lower vanes is disposed radially with respect to a center of the lower grill; wherein the plurality of upper vanes is arranged in a circumferential direction with respect to the center of the upper grill; and the plurality of lower vanes is arranged in a circumferential direction with respect to the center of the lower grill.
The combination would result in wherein the plurality of upper vanes is disposed radially with respect to a center of the upper grill, and the plurality of lower vanes is disposed radially with respect to a center of the lower grill; wherein the plurality of upper vanes is arranged in a circumferential direction with respect to the center of the upper grill; and the plurality of lower vanes is arranged in a circumferential direction with respect to the center of the lower grill because the Jonas overlapping vanes are parallel.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Jonas as applied to claim 2 above, and further in view of Son et al. US 2017/0122587 (hereafter Son).


an upper inner frame (labelled below);
an upper outer frame (labelled below) spaced apart from the upper inner frame and surrounding the upper inner frame (as shown in Fig 1);
the plurality of upper vanes which connects the upper inner frame and the upper outer frame (where Fig 1 shows the vanes connecting the two frames); and
[AltContent: textbox (Upper outer frame)][AltContent: arrow][AltContent: textbox (Upper inner frame)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jang does not teach: an upper inner frame having an upper grill water supply port formed at a center thereof; the second discharge areas which are formed between the plurality of upper vanes.
Son teaches an air cleaner (Fig 1) comprising a discharge grill (230) having an upper inner frame (frame comprising 109 in Fig 1) having an upper grill water supply port (109) formed at a center thereof in order to supply water to the water tank at any moment (¶81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) 
The combination of claim 2 would result in the second discharge areas which are formed between the plurality of upper vanes, as Jonas’s second discharge areas are between the plurality of upper vanes and the first discharge areas are formed between the plurality of lower vanes.

Regarding claim 9, Jang in view of Jonas and Son teaches all the limitations of claim 8. Jang further teaches wherein the center of the upper grill (grill radial vanes shown in Fig 1) is formed inside of the upper inner frame (as shown in Fig 1), and wherein the plurality of upper vanes and the second discharge areas are disposed radially with respect to the center of the upper grill (as shown in Fig 1).


Claims 13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Jonas as applied to claim 1 above, and further in view of Son et al. US 2017/0122587 (hereafter Son).

Regarding claim 13, Jang in view of Jonas teaches all the limitations of claim 1. 
Jang does not teach wherein the discharge grill is detachably placed at the water tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) by incorporating the detachable feature of Son (¶87) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
MPEP §2144.04 V C states that making a part separable is an obvious modification if there exists any reason to gain access to the inside of the part. Thus, it would have been obvious to make the grill detachable, such as removal for cleaning.

Regarding claim 17, Jang in view of Jonas teaches all the limitations of claim 1. Jang further teaches wherein the discharge grill comprises:
an inner frame (labelled below);
an outer frame (labelled below) spaced apart from the inner frame and surrounding the inner the plurality of vanes which connects the inner frame and the outer frame (where Fig 1 shows the vanes connecting the two frames); and
discharge areas (spaces between the vanes) formed between the plurality of vanes.
[AltContent: textbox (Outer frame)][AltContent: arrow][AltContent: textbox (Inner frame)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jang does not teach an inner frame having a grill water supply port formed thereinside.
Son teaches an air cleaner (Fig 1) comprising a discharge grill (230) having an inner frame (frame comprising 109 in Fig 1) having a grill water supply port (109) formed at a center thereof in order to supply water to the water tank at any moment (¶81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) by incorporating the water supply port of Son (109) in order to supply water to the water tank at any moment (¶81).

Regarding claim 19, Jang in view of Jonas teaches all the limitations of claim 1. Jang further teaches wherein the discharge grill comprises:
an inner frame (labelled below);
an outer frame (labelled below) being spaced apart from the inner frame and surrounding the inner frame;
a connection frame (radially extending vanes of 105 in Fig 1) that connects the inner frame and the outer frame;
the plurality of vanes disposed between the inner frame and the outer frame and surrounding the inner frame (as shown in Fig 1); and
discharge areas (spaces between the vanes) formed between the plurality of vanes.
[AltContent: textbox (Outer frame)][AltContent: arrow][AltContent: textbox (Inner frame)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jang does not teach an inner frame having a grill water supply port formed thereinside.
Son teaches an air cleaner (Fig 1) comprising a discharge grill (230) having an inner frame (frame comprising 109 in Fig 1) having a grill water supply port (109) formed at a center thereof in order to supply water to the water tank at any moment (¶81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) by incorporating the water supply port of Son (109) in order to supply water to the water tank at any moment (¶81).

Regarding claim 20, Jang in view of Jonas teaches all the limitations of claim 19. Jang further teaches wherein when viewed from the top, the plurality of vanes form a concentric circle (as shown in Fig 1 by the concentric vanes of discharge grill 105).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 2015/0115481 (hereafter Jang) and further in view of Levinsen US 2,354,466 (hereafter Levinsen), Jonas et al. US 2016/0201939 (hereafter Jonas), and Son et al. US 2017/0122587 (hereafter Son).

Regarding claim 18, Jang teaches a humidification and air cleaning apparatus (1), comprising:
a water tank (10, water stored in tray 14) having a discharge port (105) which is open toward an upper side (where Fig 2 shows the top of tank 10 is open at the port 105 which faces upward); and
a discharge grill (grill of 105 shown in Fig 1) disposed at the water tank and covering the discharge port,
wherein the discharge grill includes a plurality of vanes (radial vanes shown in Fig 1) which is disposed at the discharge port and spaced apart from each other (vanes shown in Fig 1).
wherein the discharge grill comprises:
an inner frame (labelled below);
an outer frame (labelled below) spaced apart from the inner frame and surrounding the inner the plurality of vanes which connects the inner frame and the outer frame (where Fig 1 shows the vanes connecting the two frames); and
discharge areas (spaces between the vanes) formed between the plurality of vanes.
[AltContent: textbox (Outer frame)][AltContent: arrow][AltContent: textbox (Inner frame)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jang does not teach: wherein the plurality of vanes, when viewed from a top, overlaps each other to cover the discharge port; an inner frame having a grill water supply port formed thereinside.
Levinsen teaches a grill (Fig 1) comprising plurality of vanes (38) wherein the plurality of vanes, when viewed from a top, overlaps each other to cover the discharge port and wherein the plurality of vanes is inclined with respect to a vertical direction, and when viewed from the top, an upper end of any one of the plurality of vanes overlaps a lower end of an adjacent vane (page 1 col 1 lines 27-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) by incorporating the overlapping vanes of Jonas (34/36) in order to obscure the view through the grill (¶40, ¶8).
Son teaches an air cleaner (Fig 1) comprising a discharge grill (230) having an inner frame (frame comprising 109 in Fig 1) having a grill water supply port (109) formed at a center thereof in order to supply water to the water tank at any moment (¶81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge grill of Jang (105) by incorporating the water supply port of Son (109) in order to supply water to the water tank at any moment (¶81).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 2015/0115481 (hereafter Jang) and further in view of Levinsen US 2,354,466 (hereafter Levinsen) and Jonas et al. US 2016/0201939 (hereafter Jonas).

Regarding claim 22, Jang teaches a humidification and air cleaning apparatus (1), comprising:
a water tank (10, water stored in tray 14) having a discharge port (105) which is open toward an upper side (where Fig 2 shows the top of tank 10 is open at the port 105 which faces upward); and
a discharge grill (grill of 105 shown in Fig 1) disposed at the water tank and covering the discharge port, wherein the discharge grill includes a grill frame having a plurality of vanes (concentric vanes shown in Fig 1) which is disposed over the discharge port and spaced apart from each other (where the vanes are shown not to touch to allow air to pass), 
Jang does not teach and wherein the plurality of vanes is inclined with respect to a vertical direction so as to cover the discharge port when viewed from a top of the humidification and air cleaning apparatus to prevent water droplets from being scattered in a vertical direction through the discharge port.
Levinsen teaches a grill (Fig 1) comprising plurality of vanes (38) wherein the plurality of vanes is inclined with respect to a vertical direction so as to cover the discharge port when viewed from a top of the humidification and air cleaning apparatus to prevent water droplets from being scattered in a vertical direction through the discharge port (page 1 col 1 lines 27-35, where the structure would have prevented water droplets from being scattered in accordance with MPEP §2114, §2115, §2173.05(g)).
Jonas teaches a discharge grill (30) wherein the plurality of vanes (34/36), when viewed from a top, overlaps each other to cover the discharge port in order to obscure the view through the grill (¶40, ¶8).
.


Allowable Subject Matter
Claims 4-5, 10-12, 14-16, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art is Jonas et al. US 2016/0201939. Jonas teaches a plurality of upper and lower vanes overlapping in a discharge port. Jonas does not teach wherein at least either the plurality of lower vanes or the plurality of upper vanes is inclined with respect to a vertical direction. The modification would not have been obvious because Jonas teaches the vanes either parallel or perpendicular to the vertical direction. No prior art, alone or in combination, teaches all the limitations of claim 4.
Claim 5 depend upon claim 4.
Regarding claim 10, the closest prior art is Jonas et al. US 2016/0201939. Jonas teaches a plurality of upper and lower vanes overlapping in a discharge port. Jonas does not teach the upper and lower frames. The modification would not have 
Claims 11-12 depend upon claim 10.
Regarding claim 14, the closest prior art is Son US 2017/0122587. Son teaches a top cover (240) configured to receive an operation signal from a user (¶220). Son does not teach wherein the top cover is detachably placed over the discharge grill and is spaced apart from the plurality of upper vanes. The modification would not have been obvious because the Son vanes are a part of the top cover. No prior art, alone or in combination, teaches all the limitations of claim 14.
Claims 15-16 depend upon claim 14.
Regarding claim 21, the closest prior art is Jonas et al. US 2016/0201939. Jonas teaches a plurality of upper and lower vanes overlapping in a discharge port. Jonas does not teach the upper and lower frames. The modification would not have been obvious because Jonas teaches one frame for both the upper and the lower grills. No prior art, alone or in combination, teaches all the limitations of claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776